Citation Nr: 0948601	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1995 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  PTSD is manifested by no more than occasional difficulty 
sleeping, worried thoughts and dreams, panic attacks, 
increased frustration, depressed mood and social isolation.

2.  X-rays of the right knee have shown evidence of 
osteoarthritis; range of motion of the right knee has been to 
no less than 90 degrees of extension with pain and 130 
degrees of flexion with pain; there is no objective evidence 
of recurrent subluxation or lateral instability of the right 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2006, prior 
to the date of the issuance of the appealed October 2006 
rating decision.

The Board further notes that in August 2006 the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in August 2006 that was fully adequate for the 
purposes of rendering this decision.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002& Supp. 2009); 38 C.F.R. § 4.1 
(2009). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

Specific Legal Criteria- PTSD

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Veteran's PTSD with depression is currently rated as 50 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Factual Background

An April 1998 rating decision awarded the Veteran service 
connection with a 30 percent disability evaluation for PTSD 
effective January 1, 1997.  An October 2006 rating decision 
increased the Veteran's disability evaluation to 50 percent 
based on the findings from the Veteran's September 2006 VA 
examination.  In his October 2006 notice of disagreement, the 
Veteran stated that he believed his disability rating should 
be higher.

In an August 2006 statement in support of his claim, the 
Veteran stated that he had anxiety about going outside for 
several hours and that he was depressed and jumpy around busy 
or noisy places.  The Veteran stated that these symptoms had 
not gone away or improved. 

During his September 2006 VA examination, the Veteran stated 
that he had requested an increased rating because he had 
experienced a lot of anxieties that he had not experienced 
previously.  He stated that he wanted to enjoy his life but 
was having difficulty doing so.  He reported that he began a 
new job in May 2006, that it was "great" and that the 
people in his work were very supportive.  The Veteran 
reported that he was able to be active at work but tended to 
isolate himself at home when not working.  The Veteran 
reported that his relationship with his wife was good and 
that they talked a lot.  He stated that he used to be active 
but had gradually decreased his activities.  He said that he 
often made excuses not be active because he was scared that 
he would hurt himself or damage his prosthetic device.

The Veteran explained that he talked to his friends on the 
phone frequently and occasionally visited with a friend in 
New Hampshire.  He stated that he sometimes went to movies or 
dinner with his wife but that he preferred to stay at home.  
The Veteran reported that he sometimes had difficulty 
sleeping and that he woke up with worried thoughts or with 
dreams which he reported often had a sense of urgency.  He 
said he rarely dreamt about being shot but sometimes dreamt 
that he was without his prosthetic device and could not run 
away from a threat.  The Veteran stated that he was triggered 
if people spoke about shootings but that he did not avoid 
things that involved the military and stated that he was 
proud of his time in the service.  He did not indicate any 
numbing of affect.  Instead, the Veteran reported that he had 
become more emotional over the last few years and cried 
easily especially if he saw an unexpected death in a movie.  
The Veteran also expressed that he often worried that he 
would lose his wife or that something bad would happen to 
her.  He reported that he was isolative and had become 
increasingly frustrated and impatient.  The Veteran indicated 
that he had an exaggerated startle response and stated when 
startled he remained nervous for some time.  He also stated 
that he felt unsafe around strangers, he stated that because 
of his prosthetic he felt vulnerable and often wondered if 
someone would harm him, believing him to be an easy target.  
The Veteran also indicated that he developed depression 
related to having to wear his prosthetic device.  

The Veteran stated that he had experienced a few panic 
attacks which were not recurrent or consistent.  The Veteran 
reported a severe panic attack about six weeks prior to his 
examination which was related to a trauma flashback when he 
bled onto his stump reminding him of being shot.  He 
described becoming overwhelmed with anxiety and nausea and 
stated that he thought he was dying.  This was described as 
the worst panic attack that he had ever had.  

The examiner described the Veteran as keeping eye contact and 
presenting with a depressed affect consistent with his 
described mood.  The rate, volume and articulation of the 
Veteran's speech were noted as normal and his thought process 
was found to be logical.  His thought content was 
appropriate.  There was no evidence of delusional processes.  
The Veteran denied audio or visual hallucinations and he 
denied homicidal or suicidal ideation.  He stated that he had 
become more forgetful.  He was noted as having intact 
abstract reasoning and remote memory.  A diagnosis of PTSD 
was provided and a GAF score of 50-52 was also provided.  The 
examiner noted that the Veteran continued to present with 
symptoms of PTSD associated with his gunshot injury.  

In a statement in support of his claim dated in October 2006, 
the Veteran stated that he was very nervous during his 
examination and did not understand what was expected of him.  
He explained that during his examination he stated that work 
was going fine but he answered this because he believed the 
examiner was referring to whether he had ever been fired or 
demoted.  He stated that after reading about the signs and 
symptoms of PTSD, he recognized that he had issues at home 
and at work.  He said that he forgot to complete certain 
tasks at work and often required reminders on how to complete 
daily procedures.  The Veteran stated that after being 
corrected, he became anxious and worried that he would 
continue to make mistakes.  He also said that he became upset 
when over stimulated at home.  The Veteran explained that he 
became frustrated with his wife when she spoke to him while 
he tried to read and that he became frustrated and anxious 
when he put on his prosthetic.  

Analysis

The Board finds that the Veteran's symptoms include 
isolation, depressed affect, frustration, impatience, fear 
around strangers, rare panic attacks and an isolated 
flashback incident.  The Veteran noted during his September 
2009 VA examination that work was going "great" and despite 
his later statement where he stated that he was forgetting 
things at work, the Veteran's symptomology has not shown 
deficiencies in areas of work, school and family relations, 
judgment, thinking or mood.  The Veteran's speech was noted 
as logical and while the Veteran did report having isolated 
panic attacks, they were not reported as continuous.  The 
Veteran also reported having a good relationship with his 
wife.  Additionally, while he described symptoms of isolation 
the Veteran described having relationships with friends from 
out of state.  

The GAF scores assigned in October 2003 (50-52) do not 
provide a basis for the assignment of a higher disability 
rating for PTSD.  According to the Fourth Edition of American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

While a GAF score of 50 indicates serious symptoms, after a 
careful review of the entire record, the Board finds that the 
Veteran has not manifested symptoms typically considered 
indicative of the level of impairment to warrant a rating in 
excess of 50 percent.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's PTSD is appropriately contemplated by the 
rating schedule. Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. Thun.

Specific Legal Criteria- Internal Derangement, Right Knee

The medical evidence shows that the Veteran has been 
diagnosed arthritis and an increase in pain and decrease in 
function of the right knee.  Under Diagnostic Code 5010-5003, 
traumatic arthritis is rated as degenerative arthritis 
(established by X-ray) under Diagnostic Code 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable (0 percent) rating.  
A 10 percent rating requires flexion limited to 45 degrees.  
A 20 percent rating requires flexion limited to 30 degrees.  
A 30 percent rating requires flexion limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 40 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 
(2004).  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Factual Background

Historically, the Veteran was granted service connection for 
internal derangement of the right knee with degenerative 
arthritis effective May 2003, with a disability rating of 10 
percent in March 2004.  In July 2006, the RO received a claim 
for an increased evaluation of the Veteran's right knee 
condition.

VAMC treatment notes dated in August 2005 noted that the 
Veteran had had a meniscus repair in his right knee in 1998 
after he was injured playing lacrosse.  The Veteran was 
afforded a VA orthopedic examination in August 2006.  The 
examiner noted that the Veteran was accidently shot in the 
left leg resulting in an above knee amputation.  It was noted 
that the Veteran had a right knee torn lateral meniscus 
repair secondary to an injury.  It was noted that after the 
Veteran's amputation, the Veteran developed pain, swelling, 
and decreased function of the right knee secondary to 
pressure on the knee.  The Veteran stated that he had had 
increased difficulties working due to weakness and aching 
pain in the right knee.  

The Veteran's precipitating factors were noted as including 
walking and standing which resulted in increased pain in the 
knee.  His pain was alleviated by rest and was a 6 with 
occasional flares to 8 on the pain scale between 1 and 10.  
The Veteran stated that he had lost three to five days from 
work due to flare ups.  He stated that he did not participate 
in activities outside of work due to pain and fatigue in his 
lower back and knee.  It was noted that the Veteran dragged 
his left leg prosthesis and there appeared to the examiner to 
be an unequal distribution of his weight.  

On physical examination tenderness and palpitation was found 
in the right knee.  There was no joint laxity and there was 
good muscle development.  On the right knee there was 
crepitus on extension at 30 degrees to 70 degrees.  Extension 
was 70 to 90 degrees with pain at 70 degrees.  Flexion was 
110 degrees to 130 degrees with pain at 110 degrees.  There 
were negative McMurray, Lachman and Drawer tests.  It was 
noted that x-ray images from 2003 indicated minimal to 
moderate compartmental joint space narrowing and spurring of 
the tibial joint with a diagnosis of arthritis.  The examiner 
provided a diagnosis of an increase in pain and decrease in 
function of the right knee. 

Analysis

The Board finds the Veteran's service-connected right knee 
internal derangement is presently manifested by x-ray 
evidence of arthritis without evidence of extension limited 
to 5 degrees or flexion limited to 60 degrees, including as a 
result of pain or functional loss.  There is no probative 
objective evidence of recurrent subluxation or lateral 
instability nor frequent episodes of locking with pain and 
effusion.  While the Veteran complained of pain associated 
with the disability at issue, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant'.  38 
C.F.R. § 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 
(1997).  While the Veteran subjectively complained of 
discomfort in the extremes of movement, the pathology and 
objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.

The Board has also considered other Diagnostic Codes 
pertaining to the knee (Diagnostic Codes 5256, 5258, 5259, 
5262, and 5263); however, because there is no evidence of 
ankylosis, cartilage dislocation or removal, tibia or fibula 
impairment, or genu recurvatum, those criteria are not 
relevant to this appeal.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  However, even considering pain and other factors, 
the evidence simply does not support assignment of any higher 
rating under DC 5260 or a separate, compensable rating under 
DC 5261.

As stated previously, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must 
be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009). Here, the Board finds that the 
disability picture presented by the Veteran's right knee 
derangement is appropriately contemplated by the rating 
schedule. Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims for 
increased evaluations for PTSD and internal derangement of 
the right knee


ORDER

1.  Entitlement to a rating in excess of 50 percent for PTSD 
is denied.

2.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the right knee is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


